The Honorable Sharon Priest Secretary of State State Capitol Little Rock, Arkansas 72201-1094
Dear Ms. Priest:
This is in response to your request for an opinion on whether independent candidates filing petitions for office are allowed an additional thirty days to gather additional signatures if the initial petitions submitted to the Secretary of State are prima facie sufficient (contain at least the minimum number of required signatures, valid or not), but are checked and found not to contain a sufficient number of valid signatures.
I must decline to issue an opinion on the question posed, as it is my understanding that litigation has recently been filed on this precise issue. See Whitfield et. al. v. Priest, CV 96-7092 (Pulaski County Circuit Court, 6th Division). It is the longstanding policy of this office to decline to opine upon matters which are the subject of pending litigation. An answer to the question posed will be provided by the judicial branch.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh